                                                       1   DAVID A. SHANEYFELT, State Bar No. 240777
                                                           dshaneyfelt@alvarezfirm.com
                                                       2   EMILY A. KEARNEY, State Bar No. 287652
                                                           ekearney@alvarezfirm.com
                                                       3   THE ALVAREZ FIRM, A Law Corporation
                                                           24005 Ventura Boulevard
                                                       4   Calabasas, California 91302
                                                           TEL: (818) 224-7077 FAX: (818) 224-1380
                                                       5
                                                           Attorneys for Plaintiff Dedicato Treatment Center, Inc.
                                                       6
                                                           JOHN M. LEBLANC, State Bar No. 155842
                                                       7   JLeBlanc@manatt.com
                                                           JESSAMYN E. VEDRO, State Bar No. 280209
                                                       8   JVedro@manatt.com
                                                           EMILY M. SPEIER, State Bar No. 319042
                                                       9   ESpeier@manatt.com
                                                           Manatt, Phelps & Phillips, LLP
                                                      10   11355 West Olympic Boulevard
                                                           Los Angeles, CA 90064-1614
                                                      11   TEL: (310) 312-4000 FAX: (310) 312-4224
                                                      12   Attorneys for Defendant Capital Blue Cross, Inc.
The Alvarez Firm, a Law Corp.




                                                      13

                                                      14                       UNITED STATES DISTRICT COURT
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      15
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                      16
                                                           DEDICATO TREATMENT CENTER, )               No. CV 19-06114-CJC (MAAx)
                                                      17                                              Honorable Cormac J. Carney
                                                           INC, a California corporation, )
                                                      18                                  )
                                                                              Plaintiff,  )           [PROPOSED] STIPULATED
                                                      19                                              PROTECTIVE ORDER
                                                                                          )
                                                      20         vs.                      )
                                                                                          )           Complaint Filed: July 16, 2019
                                                      21
                                                           CAPITAL BLUE CROSS, INC., a    )
                                                      22   Pennsylvania Corporation,      )
                                                                                          )
                                                      23
                                                                              Defendant.  )
                                                      24                                  )
                                                                                          )
                                                      25
                                                                                          )
                                                      26                                  )
                                                      27

                                                      28

                                                                                  STIPULATED PROTECTIVE ORDER
                                                       1
                                                                 1.     A.    PURPOSES AND LIMITATIONS
                                                       2
                                                                 Discovery in this action is likely to involve production of confidential,
                                                       3
                                                           proprietary, or private information for which special protection from public
                                                       4
                                                           disclosure and from use for any purpose other than prosecuting this litigation may
                                                       5
                                                           be warranted. Accordingly, the parties hereby stipulate to and petition the Court
                                                       6
                                                           to enter the following Stipulated Protective Order. The parties acknowledge that
                                                       7
                                                           this Order does not confer blanket protections on all disclosures or responses to
                                                       8
                                                           discovery and that the protection it affords from public disclosure and use extends
                                                       9
                                                           only to the limited information or items that are entitled to confidential treatment
                                                      10
                                                           under the applicable legal principles. The parties further acknowledge, as set forth
                                                      11
                                                           in Section 12.3, below, that this Stipulated Protective Order does not entitle them
The Alvarez Firm, a Law Corp.




                                                      12
                                                           to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           procedures that must be followed and the standards that will be applied when a

                                                      15   party seeks permission from the court to file material under seal.

                                                      16         B.     GOOD CAUSE STATEMENT

                                                      17         This action is likely to involve trade secrets, commercial, financial,

                                                      18   technical and/or proprietary information for which special protection from public
                                                      19   disclosure and from use for any purpose other than prosecution of this action is
                                                      20   warranted. Such confidential and proprietary materials and information consist of,
                                                      21   among other things, confidential business or financial information, information
                                                      22   regarding confidential business practices, or commercial information, non-public
                                                      23   communications with regulatory or governmental bodies, private medical
                                                      24   information, information otherwise generally unavailable to the public, or which
                                                      25   may be privileged or otherwise protected from disclosure under state or federal
                                                      26   statutes, court rules, case decisions, or common law.
                                                      27

                                                      28                                           –1–
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                                 In light of the nature of the claims and allegations in this case and the
                                                       2
                                                           parties’ representations that discovery in this case will involve the production of
                                                       3
                                                           confidential records, and in order to expedite the flow of information, to facilitate
                                                       4
                                                           the prompt resolution of disputes over confidentiality of discovery materials, to
                                                       5
                                                           adequately protect information the parties are entitled to keep confidential, to
                                                       6
                                                           ensure that the parties are permitted reasonable necessary uses of such material in
                                                       7
                                                           connection with this action, to address their handling of such material at the end of
                                                       8
                                                           the litigation, and to serve the ends of justice, a protective order for such
                                                       9
                                                           information is justified in this matter. The parties shall not designate any
                                                      10
                                                           information/documents as confidential without a good faith belief that such
                                                      11
                                                           information/documents have been maintained in a confidential, non-public
The Alvarez Firm, a Law Corp.




                                                      12
                                                           manner, and that there is good cause or a compelling reason why it should not be
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           part of the public record of this case.

                                                      15         2.     DEFINITIONS

                                                      16         2.1    Action: Dedicato Treatment Center, Inc. v. Capital Blue Cross, Inc.,

                                                      17   United States District Court for the Central District of California, Case No. CV

                                                      18   19-06114-CJC (MAAx).
                                                      19         2.2    Challenging Party: a Party or Non-Party that challenges the
                                                      20   designation of information or items under this Order.
                                                      21         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                      22   how it is generated, stored or maintained) or tangible things that qualify for
                                                      23   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                      24   the Good Cause Statement.
                                                      25         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                      26   their support staff).
                                                      27

                                                      28                                             –2–
                                                                                    STIPULATED PROTECTIVE ORDER
                                                       1
                                                                 2.5    Designating Party: a Party or Non-Party that designates information
                                                       2
                                                           or items that it produces in disclosures or in responses to discovery as
                                                       3
                                                           “CONFIDENTIAL.”
                                                       4
                                                                 2.6    Disclosure or Discovery Material: all items or information, regardless
                                                       5
                                                           of the medium or manner in which it is generated, stored, or maintained
                                                       6
                                                           (including, among other things, testimony, transcripts, and tangible things), that
                                                       7
                                                           are produced or generated in disclosures or responses to discovery in this matter.
                                                       8
                                                                 2.7    Expert: a person with specialized knowledge or experience in a matter
                                                       9
                                                           pertinent to the litigation who has been retained by a Party or its counsel to serve
                                                      10
                                                           as an expert witness or as a consultant in this Action.
                                                      11
                                                                 2.8    House Counsel: attorneys who are employees of a party to this
The Alvarez Firm, a Law Corp.




                                                      12
                                                           Action. House Counsel does not include Outside Counsel of Record or any other
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           outside counsel.

                                                      15         2.9    Non-Party: any natural person, partnership, corporation, association,

                                                      16   or other legal entity not named as a Party to this action.

                                                      17         2.10 Outside Counsel of Record: attorneys who are not employees of a

                                                      18   party to this Action but are retained to represent or advise a party to this Action
                                                      19   and have appeared in this Action on behalf of that party or are affiliated with a law
                                                      20   firm which has appeared on behalf of that party, and includes support staff.
                                                      21         2.11 Party: any party to this Action, including all of its officers, directors,
                                                      22   employees, consultants, retained experts, and Outside Counsel of Record (and
                                                      23   their support staffs).
                                                      24         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                      25   Discovery Material in this Action.
                                                      26         2.13 Professional Vendors: persons or entities that provide litigation
                                                      27   support services (e.g., photocopying, videotaping, translating, preparing exhibits
                                                      28                                            –3–
                                                                                    STIPULATED PROTECTIVE ORDER
                                                       1
                                                           or demonstrations, and organizing, storing, or retrieving data in any form or
                                                       2
                                                           medium) and their employees and subcontractors.
                                                       3
                                                                 2.14 Protected Material: any Disclosure or Discovery Material that is
                                                       4
                                                           designated as “CONFIDENTIAL.”
                                                       5
                                                                 2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                       6
                                                           Material from a Producing Party.
                                                       7
                                                                 3.     SCOPE
                                                       8
                                                                 The protections conferred by this Stipulation and Order cover not only
                                                       9
                                                           Protected Material (as defined above), but also (1) any information copied or
                                                      10
                                                           extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                      11
                                                           compilations of Protected Material; and (3) any testimony, conversations, or
The Alvarez Firm, a Law Corp.




                                                      12
                                                           presentations by Parties or their Counsel that might reveal Protected Material.
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                                 Any use of Protected Material at trial shall be governed by the orders of the

                                                      15   trial judge. This Order does not govern the use of Protected Material at trial.

                                                      16         4.     DURATION

                                                      17         Even after final disposition of this litigation, the confidentiality obligations

                                                      18   imposed by this Order shall remain in effect until a Designating Party agrees
                                                      19   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                      20   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                      21   with or without prejudice; and (2) final judgment herein after the completion and
                                                      22   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                      23   including the time limits for filing any motions or applications for extension of
                                                      24   time pursuant to applicable law.
                                                      25         5.     DESIGNATING PROTECTED MATERIAL
                                                      26         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                      27   Each Party or Non-Party that designates information or items for protection under
                                                      28                                            –4–
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                           this Order must take care to limit any such designation to specific material that
                                                       2
                                                           qualifies under the appropriate standards. The Designating Party must designate
                                                       3
                                                           for protection only those parts of material, documents, items, or oral or written
                                                       4
                                                           communications that qualify so that other portions of the material, documents,
                                                       5
                                                           items, or communications for which protection is not warranted are not swept
                                                       6
                                                           unjustifiably within the ambit of this Order.
                                                       7
                                                                 Mass, indiscriminate, or routinized designations are prohibited.
                                                       8
                                                           Designations that are shown to be clearly unjustified or that have been made for an
                                                       9
                                                           improper purpose (e.g., to unnecessarily encumber the case development process
                                                      10
                                                           or to impose unnecessary expenses and burdens on other parties) may expose the
                                                      11
                                                           Designating Party to sanctions.
The Alvarez Firm, a Law Corp.




                                                      12
                                                                 If it comes to a Designating Party’s attention that information or items that it
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           designated for protection do not qualify for protection, that Designating Party

                                                      15   must promptly notify all other Parties that it is withdrawing the inapplicable

                                                      16   designation.

                                                      17         5.2      Manner and Timing of Designations. Except as otherwise provided in

                                                      18   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                      19   stipulated or ordered, Disclosure or Discovery Material that qualifies for
                                                      20   protection under this Order must be clearly so designated before the material is
                                                      21   disclosed or produced.
                                                      22         Designation in conformity with this Order requires:
                                                      23         (a)      for information in documentary form (e.g., paper or electronic
                                                      24   documents, but excluding transcripts of depositions or other pretrial or trial
                                                      25   proceedings), that the Producing Party affix at a minimum, the legend
                                                      26   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                      27   contains protected material. If only a portion or portions of the material on a page
                                                      28                                            –5–
                                                                                    STIPULATED PROTECTIVE ORDER
                                                       1
                                                           qualifies for protection, the Producing Party also must clearly identify the
                                                       2
                                                           protected portion(s) (e.g., by making appropriate markings in the margins).
                                                       3
                                                                 A Party or Non-Party that makes original documents available for
                                                       4
                                                           inspection need not designate them for protection until after the inspecting Party
                                                       5
                                                           has indicated which documents it would like copied and produced. During the
                                                       6
                                                           inspection and before the designation, all of the material made available for
                                                       7
                                                           inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                                       8
                                                           identified the documents it wants copied and produced, the Producing Party must
                                                       9
                                                           determine which documents, or portions thereof, qualify for protection under this
                                                      10
                                                           Order. Then, before producing the specified documents, the Producing Party must
                                                      11
                                                           affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
The Alvarez Firm, a Law Corp.




                                                      12
                                                           If only a portion or portions of the material on a page qualifies for protection, the
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           Producing Party also must clearly identify the protected portion(s) (e.g., by making

                                                      15   appropriate markings in the margins).

                                                      16         (b)    for testimony given in depositions that the Designating Party identify

                                                      17   the Disclosure or Discovery Material on the record, before the close of the

                                                      18   deposition all protected testimony, or by sending a letter to all counsel within the
                                                      19   time permitted for the review and signing of the deposition by the witness (in the
                                                      20   event of a deposition) or within 45 days of receipt of the transcript of the hearing
                                                      21   (in the event of a hearing). Once designated, the original and each copy of the
                                                      22   transcript that contains Confidential Material must contain the
                                                      23   “CONFIDENTIAL” legend.
                                                      24         (c)    for information produced in some form other than documentary and
                                                      25   for any other tangible items, that the Producing Party affix in a prominent place on
                                                      26   the exterior of the container or containers in which the information is stored the
                                                      27   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                      28                                            –6–
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                           warrants protection, the Producing Party, to the extent practicable, shall identify
                                                       2
                                                           the protected portion(s).
                                                       3
                                                                 5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                       4
                                                           failure to designate qualified information or items does not, standing alone, waive
                                                       5
                                                           the Designating Party’s right to secure protection under this Order for such
                                                       6
                                                           material. Upon timely correction of a designation, the Receiving Party must make
                                                       7
                                                           reasonable efforts to assure that the material is treated in accordance with the
                                                       8
                                                           provisions of this Order.
                                                       9
                                                                 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                      10
                                                                 6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                      11
                                                           designation of confidentiality at any time that is consistent with the Court’s
The Alvarez Firm, a Law Corp.




                                                      12
                                                           Scheduling Order.
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                                 6.2    Meet and Confer. The Challenging Party shall initiate the dispute

                                                      15   resolution process under Local Rule 37.1 et seq.

                                                      16         6.3    The burden of persuasion in any such challenge proceeding shall be

                                                      17   on the Designating Party. Frivolous challenges, and those made for an improper

                                                      18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                      19   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                      20   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                      21   continue to afford the material in question the level of protection to which it is
                                                      22   entitled under the Producing Party’s designation until the Court rules on the
                                                      23   challenge.
                                                      24         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                      25         7.1    Basic Principles. A Receiving Party may use Protected Material that
                                                      26   is disclosed or produced by another Party or by a Non-Party in connection with
                                                      27   this Action only for prosecuting, defending, or attempting to settle this Action.
                                                      28                                            –7–
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                           Such Protected Material may be disclosed only to the categories of persons and
                                                       2
                                                           under the conditions described in this Order. When the Action has been
                                                       3
                                                           terminated, a Receiving Party must comply with the provisions of section 13
                                                       4
                                                           below (FINAL DISPOSITION).
                                                       5
                                                                 Protected Material must be stored and maintained by a Receiving Party at a
                                                       6
                                                           location and in a secure manner that ensures that access is limited to the persons
                                                       7
                                                           authorized under this Order.
                                                       8
                                                                 7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                       9
                                                           otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                      10
                                                           Receiving Party may disclose any information or item designated
                                                      11
                                                           “CONFIDENTIAL” only to:
The Alvarez Firm, a Law Corp.




                                                      12
                                                                 (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           well as employees of said Outside Counsel of Record to whom it is reasonably

                                                      15   necessary to disclose the information for this Action;

                                                      16         (b)    the officers, directors, and employees (including House Counsel) of

                                                      17   the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                      18         (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                      19   disclosure is reasonably necessary for this Action and who have signed the
                                                      20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                      21         (d)    the court and its personnel;
                                                      22         (e)    court reporters and their staff;
                                                      23         (f)    professional jury or trial consultants, mock jurors, and Professional
                                                      24   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                      25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                      26         (g)    the author or recipient of a document containing the information or a
                                                      27   custodian or other person who otherwise possessed or knew the information;
                                                      28                                            –8–
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                                 (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                                                       2
                                                           Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                       3
                                                           party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                                                       4
                                                           they will not be permitted to keep any confidential information unless they sign
                                                       5
                                                           the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                       6
                                                           agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                       7
                                                           deposition testimony or exhibits to depositions that reveal Protected Material may
                                                       8
                                                           be separately bound by the court reporter and may not be disclosed to anyone
                                                       9
                                                           except as permitted under this Stipulated Protective Order; and
                                                      10
                                                                 (i)    any mediator or settlement officer, and their supporting personnel,
                                                      11
                                                           mutually agreed upon by any of the parties engaged in settlement discussions.
The Alvarez Firm, a Law Corp.




                                                      12
                                                                 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           PRODUCED IN OTHER LITIGATION

                                                      15         If a Party is served with a subpoena or a court order issued in other litigation

                                                      16   that compels disclosure of any information or items designated in this Action as

                                                      17   “CONFIDENTIAL,” that Party must:

                                                      18         (a)    promptly notify in writing the Designating Party. Such notification
                                                      19   shall include a copy of the subpoena or court order;
                                                      20         (b)    promptly notify in writing the party who caused the subpoena or order
                                                      21   to issue in the other litigation that some or all of the material covered by the
                                                      22   subpoena or order is subject to this Protective Order. Such notification shall
                                                      23   include a copy of this Stipulated Protective Order; and
                                                      24         (c)    cooperate with respect to all reasonable procedures sought to be
                                                      25   pursued by the Designating Party whose Protected Material may be affected.
                                                      26         If the Designating Party timely seeks a protective order, the Party served
                                                      27   with the subpoena or court order shall not produce any information designated in
                                                      28                                            –9–
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                           this action as “CONFIDENTIAL” before a determination by the court from which
                                                       2
                                                           the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                       3
                                                           permission. The Designating Party shall bear the burden and expense of seeking
                                                       4
                                                           protection in that court of its confidential material and nothing in these provisions
                                                       5
                                                           should be construed as authorizing or encouraging a Receiving Party in this
                                                       6
                                                           Action to disobey a lawful directive from another court.
                                                       7
                                                                 9.     A NON-PARTY’S PROTECTED MATERIALS SOUGHT TO BE
                                                       8
                                                           PRODUCED IN THIS LITIGATION
                                                       9
                                                                 (a)    The terms of this Order are applicable to information produced by a
                                                      10
                                                           Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                      11
                                                           produced by Non-Parties in connection with this litigation is protected by the
The Alvarez Firm, a Law Corp.




                                                      12
                                                           remedies and relief provided by this Order. Nothing in these provisions should be
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           construed as prohibiting a Non-Party from seeking additional protections.

                                                      15         (b)    In the event that a Party is required, by a valid discovery request, to

                                                      16   produce a Non-Party’s confidential information in its possession, and the Party is

                                                      17   subject to an agreement with the Non-Party not to produce the Non-Party’s

                                                      18   confidential information, then the Party shall:
                                                      19         (1)    promptly notify in writing the Requesting Party and the Non-Party
                                                      20   that some or all of the information requested is subject to a confidentiality
                                                      21   agreement with a Non-Party;
                                                      22         (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                      23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                      24   specific description of the information requested; and
                                                      25         (3)    make the information requested available for inspection by the Non-
                                                      26   Party, if requested.
                                                      27

                                                      28                                           – 10 –
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                                 (c)    If the Non-Party fails to seek a protective order from this court within
                                                       2
                                                           14 days of receiving the notice and accompanying information, the Receiving
                                                       3
                                                           Party may produce the Non-Party’s confidential information responsive to the
                                                       4
                                                           discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                       5
                                                           Party shall not produce any information in its possession or control that is subject
                                                       6
                                                           to the confidentiality agreement with the Non-Party before a determination by the
                                                       7
                                                           court. Absent a court order to the contrary, the Non-Party shall bear the burden
                                                       8
                                                           and expense of seeking protection in this court of its Protected Material.
                                                       9
                                                                 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                      10
                                                                 If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                      11
                                                           disclosed Protected Material to any person or in any circumstance not authorized
The Alvarez Firm, a Law Corp.




                                                      12
                                                           under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                                                      15   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

                                                      16   the person or persons to whom unauthorized disclosures were made of all the

                                                      17   terms of this Order, and (d) request such person or persons to execute the

                                                      18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                      19   A.
                                                      20         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                                                      21   OTHERWISE PROTECTED MATERIAL
                                                      22         When a Producing Party gives notice to Receiving Parties that certain
                                                      23   inadvertently produced material is subject to a claim of privilege or other
                                                      24   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                      25   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                      26   whatever procedure may be established in an e-discovery order that provides for
                                                      27   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                      28                                           – 11 –
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                           502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                       2
                                                           of a communication or information covered by the attorney-client privilege or
                                                       3
                                                           work product protection, the parties may incorporate their agreement in the
                                                       4
                                                           stipulated protective order submitted to the court.
                                                       5
                                                                 12.    MISCELLANEOUS
                                                       6
                                                                 12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                                       7
                                                           any person to seek its modification by the Court in the future.
                                                       8
                                                                 12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                       9
                                                           Protective Order no Party waives any right it otherwise would have to object to
                                                      10
                                                           disclosing or producing any information or item on any ground not addressed in
                                                      11
                                                           this Stipulated Protective Order. Similarly, no Party waives any right to object on
The Alvarez Firm, a Law Corp.




                                                      12
                                                           any ground to use in evidence of any of the material covered by this Protective
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           Order.

                                                      15         12.3 Filing Protected Material. A Party that seeks to file under seal any

                                                      16   Protected Material must comply with Civil Local Rule 79-5. Protected Material

                                                      17   may only be filed under seal pursuant to a court order authorizing the sealing of

                                                      18   the specific Protected Material at issue. If a Party's request to file Protected
                                                      19   Material under seal is denied by the court, then the Receiving Party may file the
                                                      20   information in the public record unless otherwise instructed by the court.
                                                      21         12.4 Disclosure of Personal or Identifying Information. Nothing in this
                                                      22   Order will be construed as requiring Defendant to produce any personal or
                                                      23   identifying information regarding any individual or any other policyholder, nor
                                                      24   policyholder information that is protected from disclosure under applicable state
                                                      25   or federal law.
                                                      26

                                                      27

                                                      28                                            – 12 –
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                                 13.    FINAL DISPOSITION
                                                       2
                                                                 After the final disposition of this Action, as defined in paragraph 4, within
                                                       3
                                                           60 days of a written request by the Designating Party, each Receiving Party must
                                                       4
                                                           return all Protected Material to the Producing Party or destroy such material. As
                                                       5
                                                           used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                       6
                                                           compilations, summaries, and any other format reproducing or capturing any of
                                                       7
                                                           the Protected Material. Whether the Protected Material is returned or destroyed,
                                                       8
                                                           the Receiving Party must submit a written certification to the Producing Party
                                                       9
                                                           (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                      10
                                                           deadline that (1) identifies (by category, where appropriate) all the Protected
                                                      11
                                                           Material that was returned or destroyed and (2) affirms that the Receiving Party
The Alvarez Firm, a Law Corp.




                                                      12
                                                           has not retained any copies, abstracts, compilations, summaries or any other
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           format reproducing or capturing any of the Protected Material. Notwithstanding

                                                      15   this provision, Counsel are entitled to retain an archival copy of all pleadings,

                                                      16   motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                      17   correspondence, deposition and trial exhibits, expert reports, attorney work

                                                      18   product, and consultant and expert work product, even if such materials contain
                                                      19   Protected Material. Any such archival copies that contain or constitute Protected
                                                      20   Material remain subject to this Protective Order as set forth in Section 4
                                                      21   (DURATION).
                                                      22         14.    Any violation of this Order may be punished by any and all
                                                      23   appropriate measures including, without limitation, contempt proceedings and/or
                                                      24   monetary sanctions.
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28                                           – 13 –
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                       2
                                                           Dated: November 20, 2019                ___/s/David A. Shaneyfelt_________
                                                       3
                                                                                                   Attorneys for Plaintiff Dedicato
                                                       4                                           Treatment Center, Inc.
                                                       5
                                                           Dated: November 20, 2019                _/s/ John M. LeBlanc____________
                                                       6
                                                                                                   Attorneys for Defendant
                                                       7                                           Capital BlueCross
                                                       8
                                                           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                       9

                                                      10
                                                                   November 26, 2019
                                                           Dated: ___________________               __________________________
                                                      11
                                                                                                    Honorable Maria A. Audero
The Alvarez Firm, a Law Corp.




                                                      12                                            United States Magistrate Judge
                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28                                  – 14 –
                                                                               STIPULATED PROTECTIVE ORDER
                                                       1
                                                                                                  EXHIBIT A
                                                       2
                                                                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                       3
                                                           I, _____________________________ [print or type full name], of
                                                       4
                                                           _________________ [print or type full address], declare under penalty of perjury
                                                       5
                                                           that I have read in its entirety and understand the Stipulated Protective Order that
                                                       6
                                                           was issued by the United States District Court for the Central District of California
                                                       7
                                                           on [date] in the case of Dedicato Treatment Center, Inc. v. Capital Blue Cross,
                                                       8
                                                           Inc., U.S. District Court for the Central District of California Case No. CV 19-
                                                       9
                                                           06114-CJC (MAAx). I agree to comply with and to be bound by all the terms of
                                                      10
                                                           this Stipulated Protective Order and I understand and acknowledge that failure to
                                                      11
                                                           so comply could expose me to sanctions and punishment in the nature of
The Alvarez Firm, a Law Corp.




                                                      12
                                                           contempt. I solemnly promise that I will not disclose in any manner any
                                                      13
                                                           information or item that is subject to this Stipulated Protective Order to any person
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                           or entity except in strict compliance with the provisions of this Order.
                                                      15
                                                           I further agree to submit to the jurisdiction of the United States District Court for
                                                      16
                                                           the Central District of California for the purpose of enforcing the terms of this
                                                      17
                                                           Stipulated Protective Order, even if such enforcement proceedings occur after
                                                      18
                                                           termination of this action. I hereby appoint __________________________ [print
                                                      19
                                                           or type full name] of _______________________________________ [print or
                                                      20
                                                           type full address and telephone number] as my California agent for service of
                                                      21
                                                           process in connection with this action or any proceedings related to enforcement
                                                      22
                                                           of this Stipulated Protective Order.
                                                      23
                                                           Date: ______________________________________
                                                      24
                                                           City and State where sworn and signed: _________________________________
                                                      25
                                                           Printed name: _______________________________
                                                      26
                                                           Signature: __________________________________
                                                      27

                                                      28                                            – 15 –
                                                                                   STIPULATED PROTECTIVE ORDER
                                                       1
                                                                                     SIGNATURE ATTESTATION
                                                       2
                                                                    Pursuant to Local Rule 5-4.3.4 of the United States District Court for the
                                                       3
                                                           Central District of California, I hereby attest that all other signatories listed, and
                                                       4
                                                           on whose behalf this filing is submitted, concur in the filing’s content and have
                                                       5
                                                           authorized the filing.
                                                       6

                                                       7
                                                           Dated: November 26, 2019               MANATT, PHELPS & PHILLIPS, LLP

                                                       8

                                                       9
                                                                                                  By: John M. LeBlanc
                                                                                                  John M. LeBlanc
                                                      10                                          Attorney for Defendant
                                                                                                  Capital BlueCross
                                                      11
The Alvarez Firm, a Law Corp.




                                                      12   325574486.1

                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28                                           – 16 –
                                                                                    STIPULATED PROTECTIVE ORDER
